Citation Nr: 1521578	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-26 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide, asbestos, and ionizing radiation exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide, asbestos, and ionizing radiation exposure.

3.  Entitlement to service connection for residuals of stroke, to include as due to herbicide, asbestos, and ionizing radiation exposure.


ATTORNEY FOR THE BOARD

R.M.K., Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for ischemic heart disease, diabetes mellitus, and residuals of stroke as they are related to service, to include as due to herbicide, asbestos, and ionizing radiation exposure.

At the outset, the Board notes that in his November 2011 claim for benefits, the Veteran noted treatment for the claimed disabilities by Forsyth Kernersville Family Practice and Cardiology and Dr. G.W.  To date, no attempt has been made to obtain said records and such action should be accomplished on remand.

Moreover, correspondence received in September 2013 shows that the Veteran was granted Social Security Administration (SSA) benefits based on the disabilities on appeal.  VA has a duty to obtain relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  No SSA records are associated with the electronic claims file.  Therefore, remand is necessary to obtain the SSA records.

Finally, the Board notes that in his August 2013 formal appeal, VA Form 9, the Veteran requested a Travel Board hearing.  In subsequent correspondence received in August 2013, he requested a hearing before a Decision Review Officer (DRO).  In September 2014 the Veteran was notified that his scheduled hearing before a Veterans Law Judge was in October 2014.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran did not report for the hearing.  However, upon review of the claims file, no such DRO hearing has been scheduled, and the Veteran has not withdrawn his request.  As the AOJ schedules DRO hearings, a remand is warranted.

The Veteran submitted documentation indicating that he was at Ramasun Station in Thailand during October 1972, and asserts that he was exposed to herbicides there.  On remand, the AOJ should seek verification of such from the Joint Services Records Research Center (JSRRC) in accordance with M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing at the RO.  The RO should notify the Veteran of the date and time of the hearing.  If the Veteran no longer desires a DRO hearing, documentation to that effect should be associated with the claims file.

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  He should be specifically asked to provide or authorize the release of records from Forsyth Kernersville Family Practice and Cardiology and Dr. G.W. 

3.   Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  

4.  Contact the JSRRC and request verification of the Veteran's reports of herbicide exposure while serving at Ramasun Station, Thailand.  A travel voucher provided by the Veteran reflects that he was at Ramasun Station from October 5 to October 27, 1972.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.

5.  After completing all actions set forth above and any additional notification and/or development needed as a consequence of the development completed above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority, addressing all relevant theories of entitlement.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


